—Order, Family Court, Bronx County (Allen Alpert, J.), entered on or about April 4, 1999, which, to the extent appealed from as limited by the brief, upon a fact-finding determination that respondent mother suffers from mental illness as defined in Social Services Law § 384-b (6) (a), terminated her parental rights with respect to the subject child pursuant to Social Services Law § 384-b (4) (c) and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including the testimony of a court-appointed psychiatrist as well as mental health treatment records documenting respondent mother’s extensive history of mental illness, supported Family Court’s determination that respondent mother is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for her child (see, Social Services Law § 384-b [4] [c]). Since respondent is incapable of adequately caring for her child at the present time and has offered no evi*154dence that there is any prospect that she will be capable of doing so in the foreseeable future, Family Court properly granted the petition to terminate her parental rights (see, Matter of Moses Z., 282 AD2d 341, lv denied 96 NY2d 717; Matter of Chuckie Douglas M., 188 AD2d 280; Matter of Vera T., 80 AD2d 511, affd 55 NY2d 1028). Concur—Nardelli, J.P., Sullivan, Wallach, Rubin and Friedman, JJ.